DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/20/2022.
Allowable Subject Matter
3. 	Claims 1-9 and 11-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, 16, Eickelmann (US Pat 9397251) teaches (Fig. 10d-12; col. 9 L40-col. 11 L16) a thin-film device (100) comprising: 
a semiconductor substrate (i.e. 602) including a resistivity portion (i.e. 634; col. 10 L1) including a first principal surface thereof (Fig. 11-12; 602 having 1st top & 2nd bottom surface being opposite to each other; col. 10 L45); 
an insulating layer (i.e. two insulator 610 and 614; col. 8 L24-43, col. 10 L9-22) disposed on the first principal surface of the semiconductor substrate (i.e. 614); 
a first input/output electrode (Fig. 11-12; Fig. 12’s 700 is electrical circuit diagram of Fig. 11’2 600, where two input/output electrodes are used to connect all electrical components. Furthermore, use of electrodes/wires/some type of cables are common and basic requirements for any electrical circuit, to have the electrical components being connected, this is always anticipated and nothing new), 
a second input/output electrode (Fig. 11-12; Fig. 12’s 700 is electrical circuit diagram of Fig. 11’2 600, where two input/output electrodes are used to connect all electrical components. Furthermore, use of electrodes/wires/some type of cables are common and basic requirements for any electrical circuit, to have the electrical components being connected, this is always anticipated and nothing new), wherein the 1st and 2nd input/output electrodes are disposed on a surface of the insulating layer (i.e. both insulators ‘610, 614’) opposite of the semiconductor substrate (i.e. 602; col. 10 L24); 
a diode element (i.e 620)disposed adjacent (and/or above) to the first principal surface (i.e 1st top surface of 602) and having a first end (i.e. 620 are known to have two ends anode vs. cathode) electrically connected to the first input/output electrode (i.e. two input/output electrodes are used to connect all electrical components, where circuit 628 shows the current path) and a second end (i.e. 620 are known to have two ends anode vs. cathode) electrically connected to the (i.e. 2nd input/output) electrode (Fig. 11-12; diode 620 being comprised within 608; col. 9 L18); and 
a capacitor element (i.e. 626) disposed adjacent (and/or above) to the first principal surface of the semiconductor substrate (i.e. 1st top surface of 602) and having a first end electrically connected to the second input/output electrode (i.e. two input/output electrodes are used to connect all electrical components, where circuit 628 shows the current path) and a second end electrically connected to the (i.e. 2nd input/output) electrode (626; col. 10 L44)
wherein both the diode element (608) and the capacitor element (626) are electrically connected (i.e. since diode 620’s cathode is directly connected to the capacitor 626, using one of the input/output electrodes; and 620 and 626 can be seen forming two brunch, where the two branches are connected in parallel).
However, Klee et al. (“Klee”, US Pub 2008/0258257) teaches (Fig. 1, 6, 8; para 51-91) explicitly claiming, 
use of ESD protection (RC, LC or CLC low-pass filter, para 17); 
a semiconductor substrate (impurity doped semiconductor substrate 1 having two principal surfaces opposite of each other) including a low-resistivity portion (para 44) adjacent to a first principal surface; 
a ground electrode (ground contact 15) disposed on a surface of the first insulating layer (dielectric layer 7) opposite of the semiconductor substrate (impurity doped semiconductor substrate 1); 
the diode (diode 21) and capacitor (capacitor 60, 70) element connected by the low-resistivity portion, and diode’s one end (directly electrically) connecting to the ground electrode (ground contact 15).
However, Herbert (US Pat 7786837) teaches capacitor element connected to the ground, as it’s output terminal (Fig. 2).
However, cited prior art(s) Eickelmann, Klee and Hebert failed to teach, 
“wherein the ground electrode is interposed between the first input/output electrode and the second input/output electrode in a plan view of the first principal surface of the semiconductor substrate”, as claimed in claims 1 and 16; and
“an inductor element disposed in the insulating layer and having a first end electrically connected to the first input/output electrode and a second end electrically connected to the second input/output electrode”, as claimed in claim 12.
Claims ‘2-9, 11’, ‘13-15’ and ‘17-19’ are depending from claims 1, 12 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839